Citation Nr: 1755179	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1968 to April 1976, with service in the Republic of Vietnam.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In July 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDING OF FACT

The Veteran's left ear hearing loss is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met. 38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for his left ear hearing loss, as due to noise exposure during his active service. For the reasons provided below, the Board finds that service connection for left ear hearing loss is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relation i.e. a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing is considered a disability then the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). 

Here, there is competent and credible evidence of a current disability. A September 2011 VA examination, and a July 2017 private treatment record, showed the Veteran had hearing loss in his left ear for VA purposes. 38 C.F.R. § 3.385. Second, the Board acknowledges that the Veteran was exposed to loud noises during his active military service.  The Veteran's DD Form 214 lists his MOS as an egress specialist technician. The Veteran testified he worked on airplanes, near where jet takeoff and landing routinely occurred.

Next, the Board notes that the record contains both favorable and unfavorable evidence regarding the question of whether the Veteran's left ear hearing loss disability related to his active service. A September 2011 VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of his military noise exposure. The examiner noted that the Veteran's hearing was within normal limits upon enlistment and separation, and found no medical evidence to support a delayed onset of noise induced hearing loss.

However, in a July 2017 private opinion, the private provider opined that the Veteran's hearing loss was "most likely caused by or a result of service related noise exposure" during the Veteran's active service, specifically, after jet engine noise exposure. The Veteran also noted symptoms of hearing loss at the time of his separation from active service. 

Upon consideration of the foregoing, the Board finds that the evidence both for and against the claim of whether the Veteran has left ear hearing loss related to his active service is in relative equipoise. Consequently, resolving doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


